Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 14, 1997, which assessed Cooper Square Nurses Registry, Inc. for additional unemployment insurance contributions based upon remuneration paid to claimant and those similarly situated.
Claimant is a licensed practical nurse who received work assignments from Cooper Square Nurses Registry, Inc. (hereinafter CSNR), a corporation that provides skilled nursing services to private individuals. CSNR challenges the finding of the Unemployment Insurance Appeal Board that claimant and others similarly situated are its employees rather than independent contractors. We affirm. CSNR screens licensed practical nurses and registered nurses who are seeking work and maintains a list of their qualifications and work availability. When CSNR receives a request for health care services, it selects a qualified nurse from the list and notifies the nurse that work is available. Upon accepting an assignment, each nurse is required to adhere to CSNR’s care plan and to document client progress and hours worked on forms provided by CSNR. Moreover, CSNR guarantees a specified pay rate to the nurses and handles the collection of client fees. In our view, these facts demonstrate that CSNR exercises over-all control with regard to important aspects of the services rendered (see, Matter of Kimberg [Hudacs], 188 AD2d 781; Matter of Barbato [Royal Care—Hartnett], 178 AD2d 686, lv denied 79 NY2d 755; Matter of Nurse Care Registry [Hartnett], 154 AD2d 804, lv denied 76 NY2d 701). Accordingly, we find that there is substantial evidence to support the Board’s finding of an employer-employee relationship even though there was evidence in the record to support a contrary conclusion (see, Matter of Boone [Shore Rd. Community Serv.—Sweeney], 245 AD2d 617; Matter of Jordan Rehabilitation Serv. [Sweeney], 240 AD2d 988). We have reviewed CSNR’s remaining contentions and find them to be either unpreserved for our review or without merit.
Cardona, P. J., Mikoll, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.